NO. 07-00-0055-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 31, 2000

____________________________________



JERRY D. MADDEN

                    

                           						Appellant



v.



THE STATE OF TEXAS,

          

                                    				Appellee

____________________________________



FROM THE 99TH
 
DISTRICT COURT OF LUBBOCK COUNTY;



NO. 99-429,654; HON. MACKEY K. HANCOCK, PRESIDING

____________________________________



Before BOYD, C.J., and QUINN and JOHNSON, JJ.



 Appellant Jerry D. Madden appeals his conviction for murder and sentence of ninety-nine years imprisonment.  Appellant timely filed his notice of appeal.  His appellate counsel, who represented to the court that he was retained as opposed to appointed, moved to withdraw.
(footnote: 1)  He so moved on August 24, 2000, stating as grounds therefor that he had “diligently reviewed the record and researched the applicable law and . . . determined that there are no non-frivolous issues to support [a]ppellant’s appeal.”   

The motion was initially denied by this court because counsel did not comply with the requirements of 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and 
High
 
v.
 
State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978) and file a brief explaining why the cause was frivolous.  Thereafter, appellate counsel filed a Motion to Reconsider and cited cases holding that retained counsel need not comply with 
Anders
.  
See e.g., Nguyen v. State
, 11 S.W.3d 376, 379 (Tex. App.–Houston [14
th
 Dist.] 2000, no pet.) (so holding).  In response to the authority cited and counsel’s representations, we granted the motion and permitted him to withdraw.  So too did we inform appellant, by letter dated September 13, 2000, of our decision and of his right to file a 
pro se
 brief by October 13, 2000.  To date, appellant has not responded in any way to our letter. 

We have conducted an independent review of the record and concur in appellate counsel’s assessment.  No reversible error appears therein and the appeal is frivolous.  Accordingly, we affirm the judgment of the trial court.





Brian Quinn

   Justice





Do not publish.

FOOTNOTES
1:1
An order appointing Daniel Wheeler as appellant’s counsel on February 17, 2000 appears in the record before us.  However, counsel’s motion to withdraw clarifies that appellant actually retained him and that appellant was deemed indigent only for purposes of obtaining a free record.